UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7661



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT BRUCE GILLINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-94-163)


Submitted:   May 29, 2002              Decided:     September 6, 2002


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Bruce Gillins, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert Bruce Gillins seeks to appeal the district court’s

order denying his petition filed under 28 U.S.C. § 2241 (1994),

which the district court construed as a motion filed under 28

U.S.C.A. § 2255 (West Supp. 2001), and dismissed as successive. We

have reviewed the record and the district court’s opinion and find

no   reversible   error.     Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.      United States v. Gillins, No. CR-94-163 (E.D. Va.

filed July 23, 2001; entered July 24, 2001); see San-Miguel v.

Dove,         F.3d       , 2002 WL 1020723 (4th Cir. May 21, 2002)

(holding that rule announced in Apprendi v. New Jersey, 530 U.S.

466 (2000), does not apply retroactively to cases on collateral

review regardless of whether action is filed under § 2255 or

§ 2241). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2